DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed August 15, 2022. (A copy of what appears to be the same amendment was filed on August 17, 2022 as well.) Claims 1, 5-6, and 8-10 have been amended. Claims 2-3, 7, and 11 are cancelled. Claims 1, 4-6, and 8-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
The previously pending claim objection is withdrawn in response to Applicant’s amendment to claim 10.
	Most of the previously pending rejections under 35 U.S.C. § 112 are withdrawn in response to Applicant’s claim amendments; however, one of the rejections has not been addressed and remains pending. Applicant has not argued the remaining rejection.
On page 8 of Applicant’s response, regarding the rejection under 35 U.S.C. § 101, Applicant argues that “[c]laim 1 is directed to a graphical user interface, paired with target selection and time selection, that enable one of a time-series graphic representation and textual representation of forecast output based on various models as illustrated in an example embodiment in FIGS. 11 and 12 of the present application. This new type of forecast is itself an improvement in the functioning of the computer itself, with auto-population of demand forecast…” The Examiner points out that the claims do not recite any specific technical details about how a graphic user interface outputs data, much less “auto-population of demand forecast.” The claims merely state that demand result information may be output as at least one of a time-series graphic representation and a textual result display. Any generic display device could display this type of information and the Specification does not provide any details regarding a technological improvement or a technological solution to a technological problem. The type of forecast performed in the claims may similarly be performed regardless of whether the data gathering, analysis, and output are performed manually by a human (e.g., mentally and/or with the use of pen and paper) or with the use of processing and display devices.
Applicant further submits that the displayed information helps a user to better understand the information and the invention helps to forecast future demand with high accuracy without any pre-registration of the event schedule (page 9 of Applicant’s response). The Examiner points out that the information is only generally displayed. As explained in the rejection, this is insufficient to overcome the rejection under 35 U.S.C. § 101. The fact that a forecast may be made more accurate is not necessarily a technological improvement. Such an advantage could be achieved by a human performing the underlying analysis, for example.
Regarding the art rejection, Applicant submits that Abe does not disclose “wherein the first processor is configured to provide a graphic user interface that allows target station selection and future time selection, to display the demand result information as at least one of a time-series graphic representation illustrating the demand forecast and occurrence of the event and a textual result display showing area of influence and demand change.” (Page 10 of Applicant’s response) Abe illustrates changes in demand over time based on a particular day of the week or based on a “special,” which represents days of special events (Abe: fig. 8; ¶ 106), thereby showing an area (e.g., subject, event) of interest and demand change. As further explained in the rejection, Abe shows the types of graphs capable of graphing the data discussed in Li. The combination of teachings renders the claim limitation in question obvious, for the reasons explained in the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last limitation of each of independent claims 1 and 10 optimizes number of trains and train fare based on the number of trains, the train fare, and the forecasted number of users.” This limitation seems circular. For example, it is circular to say that a number of trains is optimized based on the number of trains. It is similarly circular to say that a train fare is optimized based on the train fare. The metes and bounds of this limitation are vague and indefinite.
The dependent claims inherit the rejection(s) of the claims from which each respectively depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “forecasting future demands” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 4-6, 8-9), Process (claim 10)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims perform the following functions: 
  performs, for each of a plurality of targets, processes of creating a reference value based on actual demand data indicating a past time-series actual demand value, searching for one or more actual demand values in which a difference between the actual demand value and the reference value exceeds a threshold, and creating event data in which the one or more actual demand values that were found are used as the actual demand value affected by an event;
  receives a designation of one target among the plurality of targets and a future time, performs an event forecast of the designated target, which is a forecast of whether an event will occur at the future time based on event data corresponding to the designated target without needing to perform pre-registration of the event and, if an event will occur, an event effect as an influence that the event will have on the actual demand value, performs a demand forecast, which is a forecast of a demand at the future time based on a result of the event forecast, and outputs demand result information representing a demand that has been forecasted as a result of the demand forecast, 
  creates one or more models based on the actual demand data for each of the plurality of targets, 
  wherein the reference value is created, for each of the plurality of targets, by using one or more models of the corresponding target, 
  displays the demand result information as at least one of a time-series graphic representation illustrating the demand forecast and occurrence of the event and a textual result display showing area of influence and demand change,
  wherein the event data is, for each of the plurality of targets, data including the one or more actual demand values that were found, one or more times corresponding to the one or more actual demand values, and one or more event effect forecast models as one or more forecast models of an event effect based on the one or more models, and performs the event forecast and the demand forecast based on the one or more models created for the designated target, and the one or more event effect forecast models in the event data corresponding to the designated target; 
  wherein the one or more models include, for each of the plurality of targets: 
    a trend model as a model indicating a trend of a demand fluctuation in a first time period, the model is one of an approximation straight line model or an approximation curve model; and 
    a periodic model as a model indicating a demand fluctuation that is repeated for every second time period within the first time period, 
    wherein the reference value is a point, for each of the plurality of targets, created based on the trend model and the periodic model; the reference value indicative of estimated demand for a non-occurrence of an event; 
wherein: 
  the designated target includes a first station and a second station, 
  the demand forecasted in the system is a number of users between the first station and the second station; 
  optimizes number of trains and train fare based on the number of trains, the train fare, and the forecasted number of users; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Gathering data, making certain observations and evaluating the data to render a judgment can be performed in the human mind and/or with pen and paper (i.e., mental processes). The claims forecast demand related to services provided to human users and, thus, predict human behavior (i.e., organizing human activity). The forecasting also involves mathematical concepts. Optimizing a number of trains and optimizing a train fare further present mathematical concepts. The dependent claims further recite details of the abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a first processor and a second processor. All claims recite a graphic user interface. 
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 12-14).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, the recited “graphic user interface that allows target station selection and future time selection to display the demand result information as at least one of a time-series graphic representation illustrating the demand forecast and occurrence of the event and a textual result display showing area of influence and demand change” (claim 1 and similarly recited in claim 10) performs general data output (e.g., display) functions. Paragraph 13 of the Specification discloses that an output device, such as a “display,” may be used and paragraph 92 of the Specification discloses that “displaying information” may be performed “on a display equipped in the system.” Applicant’s disclosure describes nothing more than generic display operations.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Forecasting Short-Term Subway Passenger Flow Under Special Events Scenarios Using Multiscale Radial Basis Function Networks.” Transportation Research Part C 77 (2017) 306-328 in view of Tripathi et al. (US 2017/0109764) in view of Gernega et al. (US 2008/0027772) in view of Abe et al. (US 2004/0254899).
[Claim 1]	Li discloses a system for forecasting demand by performing the following functions:
	perform, for each of a plurality of targets, processes of creating a reference value based on actual demand data indicating a past time-series actual demand value, searching for one or more actual demand values in which a difference between the actual demand value and the reference value exceeds a threshold, and creating event data in which the one or more actual demand values that were found are used as the actual demand value affected by an event (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; p. 314 – A historical time series may be used in the forecast; Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand); and
	receive a designation of one target among the plurality of targets and a future time, performs an event forecast of the designated target, which is a forecast of whether an event will occur at the future time based on event data corresponding to the designated target without needing to perform pre-registration of the event and, if an event will occur, an event effect as an influence that the event will have on the actual demand value, performs a demand forecast, which is a forecast of a demand at the future time based on a result of the event forecast, and outputs demand result information representing a demand that has been forecasted as a result of the demand forecast (p. 309 – An unplanned surge, e.g., due to an event, is predicted. Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand; p. 315 – A target station may be selected for prediction. Forecast results are obtained; Li does not require pre-registration at the event);
create one or more models based on the actual demand data for each of the plurality of targets (pp. 308-315),
	wherein the reference value is created, for each of the plurality of targets, by using the one or more models of the corresponding target (pp. 308-315),
	wherein the event data is, for each of the plurality of targets, data including the one or more actual demand values that were found, one or more times corresponding to the one or more actual demand values, and one or more event effect forecast models as one or more forecast models of an event effect based on the one or more models (pp. 308-315), and
	wherein the system performs the event forecast and the demand forecast based on the one or more models created for the designated target, and the one or more event effect forecast models in the event data corresponding to the designated target (pp. 308-315);
	wherein the one or more models include, for each of the plurality of targets:
		a trend model as a model indicating a trend of a demand fluctuation in a first time period, the model is one of an approximation straight line model or an approximation curve model (pp. 308-315; Also, throughout most of the reference, various graphs show trends and patterns that repeat over time for particular stations. The trends are represented with at least curved lines); and
		a periodic model as a model indicating a demand fluctuation that is repeated for every second time period within the first time period (Throughout most of the reference, various graphs show trends and patterns that repeat over time for particular stations, which are examples of periodicity. Periodicity is also seen in time series and Li uses historical time series (pp. 309, 314)),
		wherein the reference value is a point, for each of the plurality of targets, created based on the trend model and the periodic model (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; Throughout most of the reference, various graphs show trends and patterns that repeat over time for particular stations, which are examples of periodicity. Periodicity is also seen in time series and Li uses historical time series (pp. 309, 314). In other words, the Li reference evaluates what demand is normal and what demand is excessive due to periodic events, as implied by the fact that these evaluations are made in regard to “traditional Chinese holidays” or “compared with other normal Saturdays” (Li: p. 309). There is clearly a periodic and trending nature involved in evaluating what is a normal expected demand (which, in effect, defines a baseline value or range of values, i.e., a reference value for each target) and expected increases in demand due to a periodically occurring event (like a holiday or a Saturday)); the reference value indicative of estimated demand for a non-occurrence of an event  (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value. Normal demand corresponds to non-occurrence of an event since an event is seen to provoke abnormal demand);
wherein:
	the designated target includes a first station and a second station (pp. 308-309),
	the demand forecasted in the system is a number of users between the first station and the second station (pp. 308-309).
	Li discloses that the system is a system which optimizes train fare at the future time based on the availability of trains, the train fare, and the forecasted number of users (p. 325 – “In addition, understanding the relationship between incoming passenger flows at the network level and the demand surge at a particular station can assist governmental agencies in policy making. For example, subway operators may strategically close certain subway stations to limit passenger crowding before special events, and the government can adopt a more flexible subway fare to reduce passenger demands.” The claim does not clarify how optimization is performed. Adopting a “more flexible subway fare to reduce passenger demands” may be seen as a type of optimization; pp. 308-315 – A forecasted number of users is used in the optimization). Li does not explicitly disclose that the system optimizes number of trains or that the optimization of number of trains and train fare is also based on the number of trains. Li does, however, suggest that some sort of optimization occurs in regard to all available transportation resources. On page 325, Li states, “A timely and reliable detection method of sudden demand change is crucial for transit operators to disseminate evaluation information to the crowd and allocate resources (e.g., feeder and shuttle buses) to transport heavy passenger flows in subway systems.” Similarly, Gernega seeks to optimize a transit network and encourage ridership on public transportation (Gernega: abstract; ¶ 90). Gernega acknowledges that a balance of available transportation modes (which may include adding a train) and fare optimization may be important in optimizing the transit network to accommodate forecasted transportation demands (Gernega: ¶¶ 50, 101-103). For example, Gernega explains:
[0101] The optimization process looks at these different considerations and provides results that take all of them into account. In this example, one result might be to reduce the additional inter-regional fare to increase ridership. Alternatively, adding an additional commuter train could reduce demand for inter-regional bus service, allowing those vehicles to be reassigned to other existing or new routes. Another possibility is to modify the boundaries of the regions to increase the scope of regional service. Or all of these optimization suggestions may be combined. These results are derived from incorporating all relevant considerations into the optimization process.

The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li such that Li’s system optimizes number of trains (in addition to train fare) and such that the optimization of number of trains and train fare is also based on the number of trains in order to utilize all available transportation resources in a more efficient manner that meets the needs of the riders (as suggested in ¶¶ 65-71, 81, 90, and 101-103 of Gernega).
	Li does not explicitly disclose the use of hardware and software to perform the disclosed functions; however, Tripathi discloses that demand at stop locations in a transportation network (such as a stop for a train station) may be predicted with a processor that implements linked learning, prediction, and software components (Tripathi: ¶¶ 15, 17, 28, 48-49, 60-65, 81, 83). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li to use hardware and software (such as a first processor and a second processor) to perform the disclosed functions in order to facilitate the completion of calculations more rapidly and accurately.
	Li presents graphs showing time-series and textual data to convey demand fluctuations over a given period of time (Li: figs. 2, 6, 7, 11, 12, 16, 17). Li does not explicitly disclose wherein the first processor is configured to provide a graphic user interface that allows target station selection and future time selection to display the demand result information as at least one of a time-series graphic representation illustrating the demand forecast and occurrence of the event and a textual result display showing area of influence and demand change. Abe discloses that a user can use input mechanisms in a graphical user interface to select a target time period for the evaluation of demand in a future time period and the results may be output in the form of a time-series graphic representation and as a textual result on the display (Abe: figs. 6-8, 13; ¶ 115). Abe illustrates changes in demand over time based on a particular day of the week or based on a “special,” which represents days of special events (Abe: fig. 8; ¶ 106), thereby showing an area (e.g., subject, event) of interest and demand change. Abe further states, “By the presentation of the event information from the customers, the electric power retailer is allowed to analyze the relationship between the events and the demand fluctuation all by itself, by which the electric power retailer can predict demand corresponding to the event information precisely by use of its own up-to-date prediction technology and thereby reduce the backup cost. Incidentally, while the aforementioned system achieving the first object of the present invention can determine a backup contract (power purchase contract) that maximizes the profit even if there exists a demand prediction error, the profit can be more increased by reducing the original demand prediction error (the width of error distribution).” (Abe: ¶ 19) Abe is analogous art in that it uses demand prediction and event information to help make business decisions to provide a service to customers while reducing costs in doing so and maximizing profit. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li wherein the first processor is configured to provide a graphic user interface that allows target station selection and future time selection to display the demand result information as at least one of a time-series graphic representation illustrating the demand forecast and occurrence of the event and a textual result display showing area of influence and demand change in order to allow users of Li’s disclosed algorithms and graphs to have greater control over which aspects of the available demand analysis and which time periods of interest may be visualized more readily so that the users can more easily and conveniently make decisions about transportation in light of predicted ridership demand to more effectively and efficiently plan train availability, train fares, etc. in a manner that meets the demand while minimizing costs and maximizing profit (as suggested by Abe, in ¶ 19).
[Claim 4]	Li discloses wherein the event data, for each of the plurality of targets, includes an event data set corresponding to each event of the corresponding target (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; p. 314 – A historical time series may be used in the forecast; Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand), and
	wherein the event data set, for each event, includes at least an event effect forecast model among the event effect forecast models obtained based on at least one of event name, occurrence frequency, occurrence pattern, time of occurrence, and time period of occurrence of the relevant event, and the one or more models (p. 309 – A threshold above normal demand is detected, such as an increase of 40%. Normal demand provides a base reference value; pp. 309-310 – Historical demand data corresponding to past events may be evaluated; p. 314 – A historical time series may be used in the forecast; Even though some events are planned, it is the surge in demand that is unplanned and is predicted. Li also discusses some unplanned events and their effect on demand).
[Claim 5]	Li discloses wherein the demand result information is information related to an event in which its occurrence was forecasted in the event forecast of the designated target, and includes elements in the event data set corresponding to the relevant event (pp. 308-315 – Trends and other effects on forecasts may be taken into account).
[Claim 6]	Li discloses wherein the system receives at least one among addition, deletion and editing of elements in the event data set corresponding to the forecasted event (pp. 307, 312, 325 – Machine learning approaches are used; therefore, it is understood that at least one among addition, deletion and editing of certain data and/or presumptions will occur as part of the learning process). 	
	Li does not explicitly disclose the use of hardware and software to perform the disclosed functions; however, Tripathi discloses that demand at stop locations in a transportation network (such as a stop for a train station) may be predicted with a processor that implements linked learning, prediction, and software components (Tripathi: ¶¶ 15, 17, 28, 48-49, 60-65, 81, 83). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li to use hardware and software (such as a first processor) to perform the disclosed functions in order to facilitate the completion of calculations more rapidly and accurately.
[Claim 8]	Li discloses wherein, if an event schedule data set related to an event schedule in which a certain time period at the future time is a time period of occurrence has been pre-registered, performing the demand forecast based on the pre-registered event schedule data set in addition to the result of the event forecast (pp. 308-309 – Information about known, scheduled events (like a concert) may also be taken into account).
	Li does not explicitly disclose the use of hardware and software to perform the disclosed functions; however, Tripathi discloses that demand at stop locations in a transportation network (such as a stop for a train station) may be predicted with a processor that implements linked learning, prediction, and software components (Tripathi: ¶¶ 15, 17, 28, 48-49, 60-65, 81, 83). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Li to use hardware and software (such as a first processor) to perform the disclosed functions in order to facilitate the completion of calculations more rapidly and accurately.
[Claim 9]	Li discloses wherein the event schedule data set includes an event scale which is represented in a same unit as the demand (pp. 308-315 – A number of people is evaluated. For example, a capacity of 18,000 people was associated with a nearby correlated event, as seen on p. 308), and
	wherein, when the forecasted event coincides with the pre-registered event schedule, and a deviation of the forecasted event effect and the event scale exceeds a certain deviation, the event effect is corrected (p. 309 – A threshold above normal demand is detected, such as an increase of 40%, and correlated to an event, such as a nearby festival).
[Claim 10]	Claim 10 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akiyama et al. (WO 2016067369 A1) – Display time series information related to passenger demand for a train.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683